Earl Warren: Number 107, Kingsley Books Incorporated, Luis Finkelstein, Doing Business as Times Book Shop, et al, Appellants, versus Peter Campbell Brown, Corporation Counsel of the City of New York. Mr. Redfield.
Emanuel Redfield: Thank you, Your Honor. May it please the Court. I represent some appellants who are appealing from a judgment in a civil action, which enjoins them from having in their possession for the purpose of sale or distribution of certain books called, “Nights of Horror,” consisting of 14 different volumes. Now, this injunction proceeding came about by virtue of a statute of the State of New York known as Section 22 (a) of the Code of Criminal Procedure, which is set forth on page 2 of my brief. This statute was enacted in 1941 and it empowers the chief executive officer of a town or city or its chief legal officer to institute an action in his name to restrain publications, which are obscene. And when I say to restrain publications, I mean to restrain persons who have them in their possession for the purpose of sale or about to acquire them for the purpose of sale or distribution. The injunction judgment may also provide under the statute that the defendants be directed to surrender of -- the books to the sheriff of the county and for him to destroy them.And you could see parenthetically where this judgment of a court actually becomes one of book burning.
Hugo L. Black: Was it to be burned? How are they to be destroyed?
Emanuel Redfield: Well, they burn them usually. I -- I've never been present in any ceremony and give a --
Hugo L. Black: I thought -- I thought you said that that was the judgment. They were to be burned.
Emanuel Redfield: Well, no, to be destroyed. Literally, to be destroyed but actually what happen is they -- they burn them up. Now, the case involves a legal principle, as Your Honors see, of first magnitude because this was a principle and left open by cases up to now. What is involved here is not criminal prosecution or punishment of a person who has the books but suppression of the publication itself.
Speaker: You (Inaudible) so I understand it. You -- you concede, I take it, that if this had been a criminal prosecution, you wouldn't be here on this.
Emanuel Redfield: Well --
Speaker: Is that it?
Emanuel Redfield: -- I mean in its limited sense, I would so concede --
Speaker: But it seems the narrow issue you're putting to us is that even though the obscenity statute is applied to a criminal case, it would have been all right in this case. The injunctive features are bad, is that it?
Emanuel Redfield: That's right.
Speaker: That's the issue?
Emanuel Redfield: That's the only issue that I'm raising in this case.
Speaker: Yes.
Emanuel Redfield: I don't want to go off field.I -- I took that position from the beginning and I don't want to take another position now out of fairness with the Court, counsel and to my jurisdictional statement. And I also would like to add parenthetically that I have here an amicus brief in my support that raises further questions similar to the ones that are raised in this Alberts case and in the Roth case, question of vagueness and the question of the cause of connection between books and social conduct. I do not -- well, I disassociate myself from those arguments of counsel who filed that amicus brief because as I say, out of pure honesty, I'd better stick to that position that that was the question I raised from the beginning and that's what I'm sticking to now. And just like the attorney in Near case to bring it closer -- Judge Harlan, in Near case, if Your Honor's will recall, the counsel said, “Punish Near for what he did but do not suppress his books.” Well, with newspaper and that's the same to this one I'm taking here.
Hugo L. Black: Are you raising solely the question of the prior restraint?
Emanuel Redfield: Yes, sir. That's the sole question that I am raising in this case. Now, from that it follows that what is at stake here is that if this law is upheld, why -- you could sensor motion pictures, newspapers and all other forms of communication.
Felix Frankfurter: Mr. Redfield.
Emanuel Redfield: Yes, sir.
Felix Frankfurter: Would you care -- consistent with your purpose with the argument to state exactly what the statute required, exactly what the people sought here and exactly what the judgment is which you are --
Emanuel Redfield: Yes.
Felix Frankfurter: -- asking us to reverse.
Emanuel Redfield: Yes, I was going to come to that. The law requires the -- let's take the corporation counsel that happened here, to file a complaint in a civil action alleging that these books that he is complaining about are obscene in -- with all the other synonymous words. And therefore, he wants the Court to adjudge that they are so obscene and that the Court should restrain the defendants from distributing or selling these books or acquiring them for the purpose of distribution.
Felix Frankfurter: This is relating to books that are already physically in existence and have been what is called publishing.
Emanuel Redfield: Yes, in the same sense as a motion picture would be physically in existence and the question would be, may the licensing board rule whether or not they should be exerted there?
Felix Frankfurter: I didn't mean to carry you in that (Inaudible) I just want to know exactly --
Emanuel Redfield: Yes.
Felix Frankfurter: -- what it is we're dealing with.
Emanuel Redfield: Yes. Well, I mean I -- I've heard that you mentioned before, that's why I'm sensitive to it.
Felix Frankfurter: But -- but isn't that the fact?
Emanuel Redfield: Yes.
Felix Frankfurter: To me, it makes a lot of difference --
Emanuel Redfield: As to whether --
Felix Frankfurter: -- whether you enjoin publishing something --
Emanuel Redfield: Well --
Felix Frankfurter: -- or writing something or --
Emanuel Redfield: Well --
Felix Frankfurter: -- speaking of contract to give up -- to give a manuscript.
Emanuel Redfield: Well, waive and stop. I mean --
Felix Frankfurter: But I'm not -- I don't --
Emanuel Redfield: I mean --
Felix Frankfurter: -- don't let me take you off the track --
Emanuel Redfield: No.
Felix Frankfurter: -- I'm stating what happened --
Emanuel Redfield: Well, as long as you raise that I -- I don't want to leave it. You have the question then, can one censor something that's in and off his mind. And the answer is no because nobody knows what's in his mind. So it has to be reduced to some manuscript.
Felix Frankfurter: Oh, yes. In the Near --
Emanuel Redfield: Now --
Felix Frankfurter: -- case, they tried to censor all two -- admissions of that paper.
Emanuel Redfield: And -- and present -- and present issues of that type but yes.
Felix Frankfurter: Yes, I know but his point is that they said because you published a lot of stuff, which we think are reprehensive -- is reprehensible, you can't disseminate what you have published nor can you in the future publish your paper.
Emanuel Redfield: All right.
Felix Frankfurter: That is this case, isn't it?
Emanuel Redfield: That's this case, except for the latter part.
Felix Frankfurter: Except for the future? All right.
Emanuel Redfield: Yes, except for the latter. But the first part -- I mean you -- you said that in here enjoin them from distributing what they had --
Felix Frankfurter: On the guilty party, Mr. Redfield, but will you give us what was --
Emanuel Redfield: Yes.
Felix Frankfurter: -- done here and then you (Voice Overlap) --
Emanuel Redfield: So what happened -- so the complaint alleged these things and asked that the Court enjoin the distribution of these publications and to direct their surrender to the sheriff, following the statute almost word for word. Now --
Felix Frankfurter: Now, what was done next?
Emanuel Redfield: Pardon?
Felix Frankfurter: What was done next?
Emanuel Redfield: What was done next --
Felix Frankfurter: Was there a trial on --
Emanuel Redfield: Right. Before the trial -- this is the important point. They went to court and got an order to show cause for a temporary injunction as permitted under New York general equity practice. And in this order, it was incorporated a stay pending the argument of the temporary injunction. And I would like to say this at this point that the -- these papers were temporary injunction are not made part of the record, but counsel for the appellee here, on page 7 of his brief, admits that there was such a stay in the application for a temporary injunction. So they were --
Felix Frankfurter: What was stayed?
Emanuel Redfield: They were stay --
Felix Frankfurter: What -- what was stayed? I don't know what --
Emanuel Redfield: Oh, the -- these appellants were stayed from selling, distributing or acquiring for the purpose of distributing these books.
Felix Frankfurter: Pending -- pending the hearing on the temporary injunction.
Emanuel Redfield: Temporary injunction.
Felix Frankfurter: All right.
Emanuel Redfield: Fine. Then -- now, the application for a temporary injunction was heard and I believe the attorney at that time consent that -- to it to keep things in status quo. He consented to it.
Felix Frankfurter: What was the time between the grant of the stay and the hearing of the temporary injunction?
Emanuel Redfield: It was a very short time. I don't know my dates offhand --
Felix Frankfurter: What was it? Six months (Voice Overlap) --
Emanuel Redfield: No, four or five days or something of that.
Felix Frankfurter: Is that the normal thing in a stay on a temporary injunction?
Emanuel Redfield: No, until -- until the order of show cause is heard.
Felix Frankfurter: So a few days?
Emanuel Redfield: Yes, few days. And then, a temporary injunction was granted. Subsequently, the case take --
Earl Warren: We'll -- we will take a recess now.